Title: To James Madison from James Monroe, 31 January 1816
From: Monroe, James
To: Madison, James


                    
                        
                            Department of State
                            January 31. 1816
                        
                    
                    The Resolution of the House of Representatives of the 4th inst: requesting the President to cause to be laid before that House (if in his opinion it will not be inconsistent with the public welfare) any authentic information he may have received, or communications which may have passed between this Government and the Government of Great Britain, in relation to the transactions at Dartmoor Prison, in the month of April last, as far as the American Prisoners of war there confined were affected by such transactions, having been referred to the Secretary of State—He has the honor to submit to the President, the accompanying papers, marked A B & C, as containing all the information in this Department called for by the Resolution, or immediately connected with it. All which is respectfully submitted
                    
                        
                            Jas. Monroe
                        
                    
                